                   t
                 2

                 3                                                                                          FILED
                                                                                                 CLERK,(l.S, DISTRICT COURT

                 4

                 5
                                                                                                       JAN ~ ~ 2019
                                                                                               CER i -2AL DIS~RICT Gt= CAL =QRNI,
                 6

                 7

                 s
                9
                                                                                                        JS-6
               to
               11
        z
        0
               12
   x
   H o
   ~ ~Q
v~ o z         13                                 UNITED STATES DISTRICT COURT
O V
4 Q a
   < ,~
a oz          14                               CENTRAL DISTRICT OF CALIFORNIA
4 y (n
'    a
   ,~   W

   Q    O      t .1

        4
        Q
               16WATER.FOR LIVING, LLC, a Delaware                             CASE NO.: 5:1.8-cv-01588-SVW-SP
                 Limited Liabilit~y Company,and
              i~ CELLULAR BIO DELIVERY LIVING,                                 JUDGE:         Stephen V. Wilson
                 INC., a Delaware Corporation,
              ~g                                                              [Discovery Document: Referred to
                              Plaintiffs,                                     Magistrate Ju ge S/aeri PymJ
              19
                           v.                                                 [P      D) ORDER APPROVING
              2n                                                              STIPULATED DISMISSAL OF
                           RICHARD STAACK,an Individual; and                  ACTION WITHOUT PREJUDICE
              21           DOES 1 through 20, inclusive,
              22                     Defendants.
              23
                       I
             24

             25

             26            ~//
             27            ~//
             28 II ///

                                                                          1
                                   [PROPOSED ORDER APPROVING S'fIPULA"CGD DISMISSAL OF AC"PION WI"fHOUT PREJUllICE
4693095.1 -- N 17022
                  t         The stipulation ofthe Parties regarding dismissal of the above-captioned action
                  2   having been duly read and considered, it is hereby ORDERED that, pursuant to Fed.
                  3   R. Civ. P. 41(a)(1)(A)(ii), the above-captioned action is dismissed without prejudice.
                  4
                      Dated:           L ~                          By,- ~ ~~;;,/ ~:~~
                  5
                                                                      o
                                                                      H    Stephen V. Wilson
                  6

                  7

                  8

                  9

                 10

                 11
          Z
          0      12
   ~ 4
   F, ~
   ^  O

  (
     '
     d 4
   n d L
                 13
   Q V Q
   ~ Q Q
   Q Z F
   a o a
                 14
   >      N v'
   ,..1   w
  ¢ ox           1J
    c
          Q
                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                                                                     2
                                ~PROPOSEU~ ORDER APPROVING STIPULATCA DISMISSAL OF ACTION WITHO~iT PREJC'D[CE
4693095.1 --NU02.2
